UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-6701



In Re:   REGINALD REX FRAZIER, SR.,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-02-29-4)


Submitted:   June 24, 2003                   Decided:   July 28, 2003


Before WILKINS, Chief Judge, MOTZ, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Reginald Rex Frazier, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Frazier, disbarred as an attorney in 1989, has

recently been convicted in North Carolina state court of several

counts   stemming   from   his   unauthorized   practice   of   law.   He

petitions this court for a writ of mandamus, stay or injunction,

and habeas corpus relief, alleging that he has been deprived of

liberty and property and is being held in unlawful custody.            He

names several North Carolina officials as Respondents.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.       See In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).         Mandamus is a drastic

remedy and should only be used in extraordinary circumstances. See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).       Mandamus may not be used

as a substitute for appeal. See In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).    This court does not have jurisdiction to

grant mandamus relief against state officials, see Gurley v.

Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.

1969), or to review state court orders, see District of Columbia

Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).          Thus, the

relief sought by Frazier is not available by way of mandamus.

     Frazier also requests habeas corpus relief.           To the extent

that he seeks to file an original habeas petition with a circuit

judge, pursuant to 28 U.S.C. § 2254(a), we dismiss the petition.


                                    2
Pursuant to Fed. R. App. P. 22(a), application for habeas relief

must be made to the appropriate district court, here, the Eastern

District of North Carolina. We note that Frazier must first exhaust

his state remedies.   § 2254(b)(1).   In violation of Rule 2, Rules

Governing § 2254 Cases, Frazier has not filed an actual petition

for habeas relief, but merely requested such relief in his petition

for mandamus.   In view of that fact, and because it seems unlikely

that Frazier has fully exhausted state remedies from a conviction

that is only three months old, we decline to transfer the habeas

request to the district court as such a transfer would not serve

the interests of justice.

     Accordingly, we deny Frazier’s motion for stay or injunction

of his sentence and his motion to incorporate prior cases, and deny

his petition for mandamus relief. To the extent that Frazier seeks

habeas corpus relief from this court, we dismiss the petition

without prejudice to his right to file such a petition in the

district court after exhausting state remedies.   We dispense with

oral argument because the facts and legal arguments are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                    PETITION DENIED




                                 3